 TWIN CITYLINES INC.625Twin City LinesInc.andAmalgamated TransitUnion Local Division 1005,AFL-CIO. Case18-CA-2385March 21, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn December 4, 1967, Trial Examiner MauriceS.Bush issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.' The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Twin City Lines Inc.,Minneapolis, Minnesota, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order.its refusal to allow the Union access to its files andrecords on wage claims filed by its members underan arbitration award for loss of pay for March 23,1966, -4hen work was called off because of asnowstorm. Access to such files was requested bythe Union for use in evaluating the need for initiat-ing grievance and arbitration procedures under itscollective-bargaining agreement with Respondentfor purpose of securing compliance with the termsand conditions of the award.Respondent's defense in substance is that the in-formation sought by the Union from its wage claimfilesunder the award is directly available to theUnion from its own members and that the Union'srequest for the files in question imposes an un-reasonable burden upon Respondent.The complaint was issued on May 31, 1967, pur-suant to charges duly filed by the Union. The casewas tried before the Examiner on July 11 and 12,1967. Briefs filed by General Counsel and Respon-dent have been carefully reviewed and considered.Upon the entire record in the case and from hisobservation of the witnesses, the Trial Examinermake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Minnesota corporation engagedin the business of public transporation providingmass transporation for the metropolitan area ofMinneapolis and St. Paul, Minnesota, commonlyreferred to as the Twin Cities. The Company's grossvolume of business for the calendar year 1966 wasinexcess .of $14 million. In the same year itpurchased motor buses from outside the State ofMinnesota valued in excess of $1,600,000. TheCompany is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.II.THELABOR ORGANIZATION INVOLVEDAmalgamated Transit Union Local Division1005, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES'We have carefully examined the record and find without merit theRespondent's contention that it was denied due process and its allegationof bias and prejudice on the part of the Trial Examiner.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICES.BUSH,TrialExaminer:The issueherein is whether the RespondentTwin City Lines,Inc., is in violation of Section 8(a)(5) and (1) ofthe National Labor Relations Act, as amended, for170 NLRB No. 88The Union has had a collective-bargaining rela-tionship with the Company for many years.. Thecurrent collective-bargaining contract between theparties became effective on November 1, 1965, andexpires on October 31, 1967. The unit of em-ployees represented by the Union consists of all ofthe Company's employees at its Minneapolis andSt.Paul,Minnesota, operation, excluding onlyprofessional employees, guards and supervisors asdefined in the Act. There are approximately 1,100employees in the unit. About 800 of these em-ployees are busdrivers.350-9990 - 71 - 41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 22 and 23, 1966, the Twin City areahad a snowstorm which culminated in a snowfall ofnearly 14 inches. Because of the storm condition,the Company canceled all bus service at 5:30 a.m.on March 23, 1966, and did not resume operationsuntil midnight of the same day.A dispute arose between the Union and the Com-pany as to the latter's liability, under the terms oftheir collective-bargaining agreement, for wagesdue employees in the unit who were affected by theCompany's cancellation of bus service on March23, 1966, because of the storm. The dispute wassubmitted at the Union's request to arbitrationunder a provision therefor in the collective-bargain-ing contract, by a panel of three arbitrators, one ofwhom represented the Union; another, the Com-pany; and a third, who functioned as a neutral orimpartial arbitrator.The arbitration board, afterfullconsideration, issued a unanimous decisiongenerally in favor of the Union, dated October 31,1966,' as follows:1.All employees who reported for work onMarch 23, 1966, are entitled to either four (4)hours' compensation or to compensation fortime actually spent on Company premises thatday before they were sent home, whichevernumber is greater.2.Employees who reported for work morethan one (1) hour late on March 23, 1966, areto have the time in excess of one hour of tardi-ness deducted for purposes of determiningcompensation in the preceding paragraph.3.Employees who telephoned within one hourof their regular starting time on March 23,1966, to indicate their availability for work andwho were told that work would not be availa-ble for them are entitled to two (2) hours'compensation.4.Employees who neither reported for worknor telephoned to indicate their availability forwork on March 23, 1966, are not entitled tocompensation that day.5. In cases in which the Company and Unioncannot agree upon an employee's appropriatestatus under the criteria established above, theregular grievance procedure (Article 5) shouldbe employed.The "regular grievance procedure" to whichreference is made in the last quoted paragraphabove is set forth in article 5, section 2, of theparties' collective-bargaining agreement (G.C. Exh.2), which in pertinent part reads as follows:The grievance of an employe covered by thisAgreement may be presented by the aggrievedemploye, the Amalgamated or both. TheAmalgamated representatives must begin act-ing for such member within six (6) days aftertheAmalgamated or its members haveknowledge or notice of the facts giving raise tosaid grievance ....The collective-bargaining agreement (under arti-cle 13) also provides for arbitration "on anyquestion or difference which may arise respectingcompliance with the terms and conditions of thiscontract" in the event of a failure by the parties tothe contract to reach a mutually satisfactory adjust-ment on any such question or difference.In early December 1966, the Company posted onits employee's bulletin boards a notice informing itsemployees that forms for claiming pay for, March23, 1966, under the arbitration award were availa-ble at each division station. The form bore the cap-tion"ClaimForPay In ConnectionWithSnowstorm, March 23, 1966." The notice carriedthe instruction that employees were to completethe claim form not later than December 18, 1966.The claim form in pertinent part reads:1. I,Badge No.do solemnlystate that on March 23, 1966 1 was scheduled to workRun No,beginning at(Garageor Relief point), Scheduled beginning timescheduled ending time2.That I reported in person atGaragefor work ato'clockM.3,That I actually worked fromo'clock Mtoo'clockM on thatday.4.That I learned at -o'clockMthat no work would be available because o-'f thesnowstorm.5.ThatI called theGarage ato'clockM andspoke toto report t Ratwas available because of the snow-storm.6aThat I was actually paidhours andminutes for work performed on March 23,1966 and I herewith claim pay for an additionalhours andminutes in accord-ancewith the decisionon ofT Board of Arbitration.2(Signature)Witnessed by:The information called for in the above claimform is essential for the determination of the stormday pay due to employees under the terms of thearbitration award. The information called for in theparagraphs of the claim form numbered 3, 4,possibly 2, and some of 5 had, of necessity, to'Although the arbitration award is dated October 31, 1966, it did notbecome formalized until November 30, 1966, whenunanimous decisionwas reached by three arbitrators for the first time in favor of the award asoriginally proposed by the neutral arbitrator2The paragraph numbers appearing in brackets have been supplied TWIN CITY LINES INC.627come, for the most part, directly from the em-ployee, subject to such verification as possible bythe Company, because the Respondent for the dayin question was unable to compile such informationthrough its own normal channels due to the storm.The record shows, however, that the informationcalled for in the paragraphs numbered 1, 5, the firstpart of 6, and, at least to some extent, 2 are bestreflected in the written records of the Companyand could be supplied by employees, if at all,primarily from their memory of events occurringmany months ago.The Company commenced payment on thesnowstorm pay claims in mid-January 1967, accom-panied by vouchers reading in pertinent part,"Your claim for pay in connection with thesnowstorm on March 23, 1966, has been allowed tothe extent of hours andminutes at $per hourfor a total of $ ." The Union shortly thereafterbegan receiving complaints from claimants thatthey were not being paid correctly. As a result ofsuch complaints, the Union asked for a meetingwith the Company which was held on January 20,1967, and attended by the Union's president,Emmet J. Cushing, and by the Company's superin-tendent of transportation, Arby Sundstrom, and itscounsel, Vern- Kuehn. At the meeting, the Unionpresented a formal grievance in the form of a letter(G.C.Exh. 6) dated January 20, in which theUnion made reference to the complaints it hadreceived from claimants that their payments for thesnowstorm day of March 23, 1966, did not conformto the terms of the arbitration award. Because ofthese complaints, the Union in its letter requestedthe Company to be allowed "to see all claims forpay filed for that day by the employees of the Com-pany who were covered by the award and theamount paid on each claim." As justification forthe request, the Union's letter stated: "At thepresent time we are unable to determine or agreewithout knowledge of what was done, just whateach employes appropriate status would be withoutseeing the claims made by them and seeing howmuch the Company paid on each claim." The letterconcluded with the statement, "This information isneeded so the Union will know whether thegrievance procedure of Article 5 should be fol-lowed thru and into Article 13, providing for ar-bitration."Kuehn at the meeting of January 20 agreed in be-half of the Company to give the Union blanket ac-cess to all of its files on the snowstorm claimantsand in addition agreed "that the grievanceprocedures and time limits of the contract will bewaived'until'such time as the union representativesand the president's appointees have an opportunityto review those claims jointly." Kuehn confirmedthisunderstanding in a letter to the Union ad-dressed' to Business Agent Cushing, also datedJanuary 20, 11967. (G.C. Exh. 7.)The evidence shows that this agreement by theCompany's,representatives was to be brought to theattention of John L. Dahill, assistant to the execu-tive vice president of the Company, then out oftown, for implementation upon his return to thecity.WhenBusinessRepresentativeCushingtelephoned Dahill on February 1, 1967, about thematter, Dahill stated that he had not had a chanceto talk to Sundstrom and Kuehn about it, but woulddo so shortly.When Cushing again telephonedDahill on February 13, Dahill stated that he wouldproduce the storm dayclaimfiles for specificallynamed employees only, but would decline to givethe Union blanket access to all other storm dayclaim files. Following this telephone call, Cushingon the same day, February13,wroteDahillrequestinga meetingwith Dahillin his capacity asthe appointee of the president of the Company, fora discussion of Dahill's refusalto permitthe Union"to review all affected employees [by the March23, 1966, snowstorm] as containedin our grievanceletter of January 20, 1967...."On the same day, Dahill also sent Cushing aletter (G.C. Exh. 9). The letter notified the Unionthat new notices were being posted that day on bul-letin boards extending the time for employees tofile storm day claims until February 17, 1967, andnotifying employees that no claim filed after thatdate would be honored. The letter also carried a"request that the cases, if any, where the em-ployee'sappropriate status under the criteriaestablished by the awardis in dispute, be brought tothe attention of the president's appointees forreview not later than March 3, 1967," but the lettermade no reference to the Union's request for blan-ket access to all of the Company's storm day payclaim files. The notice to employees described inDahill's letterwas posted on employee bulletinboards on February 13, 1967.Pursuant to the Union's aforementioned requestof February 13, representatives of the Union andthe Company met on February 24. At the meetingthe Union asked to see and was shown the stormday claim files of eight specifically named clai-mants.The Union at this meeting, through Cushing,also made an oral request for blanket access to allof the Company's files on all other storm day clai-mants under the arbitration award. The Unionstated its position with respect to this request as fol-lows: "The Union is making the claim on behalf ofallemployees who were scheduled to work onMarch 23, 1966, for payment in accordance withthe award, because at this time we have not beenallowed to see these claims and do not knowwhether the employees received just compensation.Because we have not been agreed on appropriatestatus of claims reviewed we feel that someone elsewill have to decide the question. We do refer to allmembers on the seniority roster [sic] who wouldhave been in effect on March 23, 1966." Dahill inbehalf of the Company declined to give the Union 628DECISIONSOF NATIONALLABOR RELATIONS BOARDblanket access to all of its files on storm day payclaims, but offered to show Cushing the files of anyspecifically named employee-claimants "that werehurting."On March 7, the Union, under Cushing's signa-ture, wrote Mr. Dahill as follows:This will advise you that the Amalgamated willrecommend to the membership that arbitrationbe pursued to enforce proper payment by theCompany in accordance with the "SnowStorm" award. This action will be taken at thenext regular monthly meeting which will be onMarch 28, 1967.On March 20 the Union again wrote to Dahill insupplementation of its March 7 letter. Cushing, inhis letter of March 20, stated that the Unionneeded "more information from the Company toproperly evaluate whether arbitration should bepursued." In line with its earlier request of January20, Cushing spelled out in more detail the companyrecords requested by the Union as follows:We now request the Company records forMarch 23, 1966, showing all claims filed byemployes and other records showing for eachemployee, the reporting in time, the leavingtime, amount of time or pay claimed (or par-ticulars relating to each claim), the amountpaid by the Company, and the reason why theclaim was not claimed in full by the Company.In justification for the records thus requested, theUnion stated in its letter:All information which the Company may feel ispertinent to the case which would be presentedby the Company in the arbitration would beneeded for our consideration as a possiblesolution of the problem. In any event at thepresent time we have received so little infor-mation from the Company that the above isneeded to enable the Union to know whetherthe grievance procedure should be followedthru Article 13 of the agreement, providing forarbitration.The Company replied to the Union under date ofMarch 24, as follows:You know that the Company provided ampletime to make claims based upon the award.You also know that the Company gave youample time to process any specific claimswhere your members felt that they had notbeen compensated in accordance with theaward. Such specific cases were discussed atour meeting with you on February 24, 1967.There is, therefore, nothing pending concern-ing the snowstorm award which could be thesubject of arbitration.None of the information requested by the Unioninbehalf of all of its member-claimants for theMarch 23, 1966, storm pay under its letters ofJanuary 20andMarch 20, 1967, has beenfurnished by Respondent, except for informationsupplied by the Company with respect to theheretoforementioned eight specificially namedclaimants.In summary, the record shows that the Companyhas at all times after January 20, 1967, declined togive the Union blanket access to all of its stormclaim files on the ground that the Union is not enti-tled to such blanket access, but has atall times in-dicated its willingness to make available to theUnion the claim file of any specifically named clai-mant who has a complaint about the correctness ofhis storm day pay.The evidence shows that the Union could havewritten to its members for the information it seeksfrom Respondent but that the information thus ob-tained would be less complete than that containedin Respondent's filesand far more burdensome forthe Union to acquirein this mannerthan for theCompany to supply the information from its files.The record shows that at the time the Companymet with the Union on February 24, 1967, theCompany hadin its possession, in the very room inwhich the meeting took place, all of the storm daypay claims received from its employees assembledin three folders, one for each of its threegarage-sta-tions in orout of which the claimant-employees hadworked on the day of the storm. These folders alsocontained related documentary material. Prior tothe trial of this case, the Union had no knowledgeor informationas to the actual number of suchclaims filed by its members with the Company. Atthe trial the Unionlearnedfor thefirst time thatmore than 600 suchstormday pay claimshad beenfiled with Respondent. The namesof the claimantsfor storm day pay underthe arbitration award arealmost wholly unknown to the Union. To obtaincontact with these 600claimants, the Union wouldhave to write to its entiremembershipof approxi-mately 1,100 members. The record further showsthat at the time the Company elicited the storm dayclaims from its employees,Respondentprovided itsforeman "with the runguides andthe mark-ups forMarch 23, 1966, in order that the [driver] em-ployee, when he came to the foreman, would havethe opportunity of refreshing his memory as to whatwork he wasassigned" on the day of the stormsome 9 months or more prior to the time they werecalled upon to prepare and file the storm day payclaim forms. A questionnaire by the Union to itsmembership as to the contents of their storm daypay claims would now have to be prepared by theemployees without theassistanceof such run guidesand markups for the day of the storm. The absenceof such assistance in the preparation of thequestionnaires would make it difficult, if not im-possible, for the union members to complete thequestionnaire with accuracy.The experience of the Union with questionnairesto its membership is that they have not been effec-tive.Wholly aside from the efficacy of unionquestionnaires to its membership, the record shows TWIN CITYthat thepreparation and distribution of a question-naireby the Unionto its membership for the infor-mationsought bythe Union from the Company'sfileswould impose an unreasonable burden uponthe Union,with its single office employee,3as com-pared with the ease with which the Respondent canmake the files in question available tothe Union bythe simple-act ofpresenting their files to union offi-cials for inspection.The recordfurther shows that in the instanceswhere the Company paid the snow day pay claimsin question in amounts smaller than claimed, it didnot adviseor notifythe claimant of the basis for thepartial rejection of his claim.Similarly, where theCompany rejected a claim altogether, it did notnotifythe employee of the rejection. Such informa-tion is exclusively in the files of the Company towhich the Union seeks access.Discussion and ConclusionsRespondent's principal defense to the Union'sdemand for access to the Company's files on thestorm day pay claims here in question is that "theemployees are the primary source of the informa-tion,sought by the Union." While it is undoubtedlytrue that the Company in paying the storm day payclaims under the, terms of the arbitration award wasto a large extent obliged to base such wage pay-ments upon the word of its employees as to such es-sentialmatters as their reporting-in and leavingtime on the day of the storm as reported in theirclaim forms, the record is clear that the onlycomplete records of the claimants' rights to the payin question are in the Company's claim files. Therecord further shows that only the Company's claimfileswould show why some of the claims were onlypartiallyhonored and some altogether rejected.This is evident from the Company's transmittal slipsaccompanying its payments to employees under thearbitrationawardwhich advise the individualrecipients that their claims "[have] been allowed[only] to the extent of hours andminutes...."These transmittal slips indicate that the Companyhas information in its claim files showing whyclaims have been only partially honored. The Unioncould not possibly obtain this information directlyfrom its members, as the employees who receivedless than the amounts they claimed were never toldor notified why their claims were only partiallypaid. The record also shows that claimants, whoseclaims were rejected altogether, never received anynotice of the rejection of their claims.It is thus obvious that it is only from the Com-pany's claim files that the Union could obtain theinformation it requires to evaluate the fairness withwhich the Company has complied with the terms ofthe arbitration award, and whether or not grievanceand arbitration procedures under the collective-The Union's staff consists of only three persons They are Cushing,Union president and business representative, an assistant businessLINES INC.629bargaining agreement should be invoked to compelcompliancewith the award where there arequestions of fact or interpretations of the award asto individual entitlements.Moreover, the record is clear that an orderrequiring the Respondent to give the Union accessto its claim files under the arbitration award wouldnot in any way impose any hardship or burdenwhatever on the Company, as the Company has allof the claim files neatly assembled in three folderswhich it could make available to the Union by themere act of allowing access to them. If, on theother hand, the Union were required to seek the-in-formation it requests from Respondent directlyfrom its membership, it would be obliged, at a con-siderable expense, to write individually to its 1,100members to reach the more than 600 members whofiledclaims.But even more importantly, theUnion's prior experience with questionnaires to itsmembership shows that questionnaires have notbeen effective in eliciting wanted facts.It is also evident that a questionnaire by theUnion to its members seeking a duplication of thecontents of their snow storm pay claims would beadversely affected by memory factors. The infirmi-ties of the human memory for accurate recall ofpast events does not need emphasis. It is significantthat the Company, in recognition of how difficult itis for people to remember matters that date backmany months, assisted the employees when theywere making out their claim forms by makingavailable to them, through its foremen, the workschedules for the day here in question, so that theemployees would know" if they were scheduled towork that day and, if so, the hours they werescheduled to work. Such assistance would obviouslynot be available to the employees with respect toany questionnaire the Union would ask them toprepare. Thus the chance for error would be mag-nified. Even aside from these inherent difficulties ina union questionnaire to its membership for the in-formation the Company refuses to make availableto the Union, the results of such a questionnairewould at best produce, as heretofore shown, onlythe data shown in the original claim forms and thefigures shown in the Company's memorandum slipsaccompanyingwage payments for the day inquestion.As shown above, such a questionnairewould not reveal the possible arguable factors inRespondent's files which caused, the Respondent todeny some of the claims in part and others al-together.Respondent does not question the relevancy ofthe information the Union requests from Respon-dent's files. As the requested information definitelyrelates "to wages, hours, and other terms and con-ditions of employment" as defined in Section 8(d)of the Act, there can be no question of the relevan-representative, and the financial secretary who is the Union's sole officeman 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDcy of the information wanted by the Union fromRespondent's files.Similarily, there can be no question as to theright of the Union to theinformationit seeks fromRespondent's files, as without such information theUnion's statutory right under Section 9(a) of theAct to bargain with Respondent as the exclusiverepresentative of the unit employees "in respect torates of pay, wages, hours of employment . . .," tothe end that the terms of the arbitration award areproperly carried out, would be impaired. This rightextends into the right to file grievances in behalf ofitsmembers, under the Union's collective-bargain-ing agreement with Respondent, and, in the eventof failure to, reach agreements thereon, to pursuethe matter into arbitration. To properly perform itsfunction, the Union is entitled to complete accessto the records it seeks. The Company's contentionthat its obligation to the Union is fully met by itslimited -offer to give the Union access only to theclaim files of specifically named claimants whohave complaints about their storm day pay iswithout merit, as the Union initiated the arbitrationproceeding in behalf of its general membership, notmerely in behalf of specifically named employees.For the protection of its members, the Union is en-titled to an audit of the company claim files in be-half of its entire membership and to perform thisfunction it must, necessarily, have access to all ofRespondent's storm day claim files.Another of Respondent's defenses is that the"Complaint is indefinite, incomplete, based on hear-say and should be dismissed." Whatever merit, ifany, there is to Respondent's contention that thecomplaint lacks definiteness and completeness, thisisnot an appropriate ground for dismissal at thislate stage of the proceeding inasmuch as the casehas been fully heard on the merits. Since Respon-dent proceeded to trial without seeking a bill ofparticulars on the complaint prior to trial, Respon-dent is deemed to have waived whatever deficiency,if any, there is in the complaint. The record, how-ever, makes it quite clear that Respondent was notprejudiced at the trial by any lack of definiteness inthe allegations of the complaint, as the record dis-closes that Respondent knew well in advance of thetrial the precise unfair labor practices charged to itby the complaint and all the facts in connectiontherewith. 'Respondent's further assertion that thecomplaint should be dismissed because it is basedon hearsay in that General Counsel did not take anaffidavit from the Charging Party's president priorto the issuance of the complaint or at any othertime is alsoobviously on its face without merit. TheAct provides that no complaint may be issuedwithout the filing of a charge of an unfair laborpractice by a charging party, but there are norequirements in the Act or in the Rules and Regula-tions of the Board that such a charge must befurther supplemented by an affidavit by the charg-ing party:In the instantcase, the president of theCharging Party testified in support of the complaintand was cross-examined at length by Respondent.There was no hearsay in his testimony and it doesnot appear that Respondent makes any contentionto this effect.Respondent's last argued defense to the chargesof the-complaint is that. the "Union did not requestin good faith." Respondent has not presented anyevidence showing lack of good faith on the part oftheUnion in requesting the information here in-question from the claim files of the Company. Ac-cordingly there is also no merit to this asserteddefense of lack of good faith on the part of theUnion in asking for information from the Com-pany's fileswhich it deems necessary for the propersafeguarding of the wage rights of its members.Respondent has set forth 11 questions in its briefas issuesin this case. Except for the question ofwhether the Union is entitled to the information itseeks from the files of the Respondent which hasbeen discussed and determined above, the Ex-aminer finds that the issues posed by Respondent inits brief are not trueissuesand, accordingly, do notmerit discussion.Based upon the entire record, the Trial Examinerfinds and concludes that Respondent has been en-gaged in unfair labor practices at all- times sinceJanuary 20, 1967, within the meaning of Section8(a)(5) and (1) of the Act by its refusal to makeavailable to the Union for inspection and study itsrecords pertaining to claims for loss of pay filed bythe unit employees for the storm day of March 23,1966, under an arbitration award dated October31, 1966.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theoperations of Respondent described in section I,above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V.REMEDYSince it was found above that Respondent hasviolated the provisions, of Section 8(a)(5) and (1)of the Act by its refusal to open up to the Union itsemployee claim files under the arbitration award ofOctober 31, 1966, it will be recommended thatRespondent cease and desist from such conduct. Itwill be further recommended in the -way of affirma-tive action designed to effectuate the policies of theAct that the Respondent be required to makeavailable to the Union for its inspection, study, andreproduction, if desired, the following records:(1)Work schedules for March 23, 1966, show- TWIN CITY LINES INC.631ing the names of all unit employees scheduled towork that day and the hours thereof.(2)All claims received by Respondent from unitemployees under the arbitration award:(3)All records showing the amounts paid oneach such claim.(4)All records reflecting the factors whichcaused Respondent to reject in part orin tototheclaims of its employees` under the arbitration award.(5) All other records and documents in Respon-dent's possession relating to factors entering intothe computation of payments made by Respondentto unit employee-claimants under the terms of thearbitration award.Upon the basis of the foregoing findings of factand upon the entire record in the case, the TrialExaminer makes the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce andthe Union is a labor organization, all within themeaning of the Act.2.All employees of the Respondent at its Min-neapolis and St. Paul, Minnesota, operation, ex-cluding professional employees, guards and super-visors as defined in the National Labor RelationsAct, as amended, constitute a unit appropriate forthe purpose of collective bargaining within themeaning of Section 9(b) of the Act.3.At all times here pertinent since November 1,1965, the Union has been the exclusive representa-tive, for- purposes of collective bargaining withinthe meaning of the Act, of all of the employees inthe aforesaid appropriate unit.4.On November 1, 1965, the Respondent andthe Union executed a contract concerning wages,hours, and other terms and conditions of employ-ment of the employees in the unit, which contractwas in full force and effect at all times here per-tinent.5.Respondent through its refusal to open up tothe Union its claim files under the arbitration awardof October 31, 1966, has refused to bargain collec-tively with the Union as the exclusive representa-tives of the employees in the unit and has therebyengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) ofthe Act.6.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordin this case, the Trial Examiner recommends thatthe Respondent, Twin City Lines Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from declining to bargaincollectivelywith the Union with respect to theUnion's request for access to its claim files underthe arbitration award of October 31, 1966.2.Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a)Upon request, bargain collectively withAmalgamated Transit Union Local Division 1005,AFL-CIO, as the exclusive representative of theemployees in the aforestated appropriate unit withrespect to the pay due to unit employee-claimantsforMarch 23, 1966, under the arbitration award ofOctober 31, 1966.(b)Offer immediate access to the Union for itsinspection, study, and reproduction, if desired, ofthe following records:(1)Work schedules for March 23, .1966, show-ing the names of all unit employees scheduled towork that day and the hours thereof.(2)All claims received by Respondent from unitemployees under the arbitration award of October31, 1966.(3) All records showing the amounts paid oneach such claim.(4)All records reflecting the factors whichcaused Respondent to reject in part orin tototheclaims of its employees under the said arbitrationaward.(5)All other records and documents in Respon-dent's possession relating to factors entering intothe computation of payments made by Respondentto unit employee-claimants under the terms of thesaid arbitration award.(c) Post at its various stations in Minneapolisand St. Paul, Minnesota, copies of the attachednotice marked "Appendix."4 Copies of said notice,on forms provided by the Regional Director for Re-gion 18, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insurethat said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 18,inwriting,within 20 days from the date of thisOrder,what steps have been taken to complyherewith.5' In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "5 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith " 632DECISIONSOF NATIONAL LABORAPPENDIXNOTICE TOALL EMPLOYEESPursuantto the Recommended Order of a TrialExaminerof the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify you that:WE WILL, upon request, bargain collectivelywith the Amalgamated Transit Union LocalDivision 1005,AFL-CIO, as the exclusiverepresentative of the employees in the follow-ing appropriate unit with respect to pay due toemployee-claimantsunder the arbitrationaward of October 31, 1966, for pay due unitemployees for March 23, 1966. The bargainingunit, is:All employees of Twin City LinesInc., atitsMinneapolis and St.Paul,Minnesota,operation,excludingprofessionalem-ployees,guards andsupervisorsas definedin the National Labor Relations Act, asamended.WE WILL cease and desist from our formerrefusal to open up to the Unionour files on allclaimsfiled by our employees for wages forMarch 23, 1966, under the arbitration awardof October 31, 1966.WE WILL offerimmediateaccess to theUnion for its inspection, study, and reproduc-tion, if desired, of the following records:(1)WorkschedulesforMarch 23,1966, showing the names ofallunit em-RELATIONS BOARDployees scheduled to work that day andtheou th reof.(All claims received by Respondentfrom unit employees for the work day ofMarch 23, 1966, under the arbitrationaward of October 31, 1966.(3)All records showing the amountspaid on each such claim.(4)All records reflecting the factorswhich caused us to reject in partor in totothe claims of our employees under the saidarbitration award.(5)All other records and documents inour possession relating to factors enteringinto the computation of payments madeby us to unit employee-claimants underthe terms of the said arbitration award.TWIN CITYLINES INC.(Employer)DatedBy(Representative) (Title)This notice must remain,posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 316 Federal Building, 110-,South FourthStreet,Minneapolis,Minnesota 55401, Telephone334-2618.